DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed 9/27/2022 has been entered.  Claims 1, 2, 4-10 and 12-21 are pending.  The amendment has overcome the claim objections indicated in the Non-final Office Action dated 7/1/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0292844 (hereinafter Kosseifi) in view of US 2020/0033849 (hereinafter Yiu).
Regarding claim 1, Kosseifi teaches a communication network comprising: a terminal (FIGs. 1 and 3, 120; [0043]: details cellular network carrier 120 may be, may include, and/or may be a component of… user device 130); at least one controllable device (FIGs. 1 and 3, 110: details UAV); at least one communication node (FIG. 1, 122b: details another one of the base station of the base stations), and a multi-mode base station (FIG 1, 122a: details base station in a network), the multi-mode base station at least supporting a 5G communication mode and a point-to-point communication mode ([0030]-[0035]: details network environment is implemented to form part of a cellular network such as… 5G… network environment includes base stations, base station at least supporting a 5G communication mode; UVA may include suitable logic, circuitry, interfaces, memory, and/or code that enable wired communications with the base station, as point-to-point communication mode), the multi-mode base station and the terminal communication with the 5G communication mode (FIG 1, 120, 122a: details base station in network communicates with cellular network carrier, as terminal; network environment may be 5G); wherein the at least one controllable device and the multi-mode base station communicate with one another on the basis of the point-to-point communication mode ([0035]: details UVA may include suitable logic, circuitry, interfaces, memory, and/or code that enable wired communications with base station, as point-to-point communication mode), wherein the multi-mode base station is configured to receive, on the bases of the 5G communication mode, a control signaling from the terminal ([0030]-[0032][0068][0073]: details network environment is implemented to form part of a cellular network such as… 5G, as on the basis of the 5G communication mode; UAV, cellular network carrier, base station, and user device may be in communication directly or indirectly with each other… receive flight route information from external controller that operates UAV… testing route application may provide instructions, testing route application may provide instructions, as base station is configured to receive a control signaling from the terminal), and transmit, on the bases of the point-to-point communication mode, the control signals to the at least one controllable device ([0031][0032][0035]: details UAV, cellular network carrier, base station, and user device may be in communication directly or indirectly with each other… receive flight route information from external controller that operates UAV, as transmit the control signals to the at least one controllable device; UVA may include suitable logic, circuitry, interfaces, memory, and/or code that enable wired communications with base station, as on the basis of point-to-point communication mode), wherein the communication node and the at least one controllable device communicate with one another on the basis of the point-to-point communication mode ([0068]: details through a direct wired connection… instructions for flight route may be provided in real-time), wherein the communication node and the multi-mode base station communicate with one another on the basis of the 5G communication mode ([0030][0045]: details network environment is … 5G; base station may be in communication with cellular network carrier via one or more intervening base stations). 
Kosseifi does not explicitly teach wherein the communication node and the multi-mode base station are connected in a wireless or wired manner, and a location of the communication node is mobile in a case that the communication node and the multi-mode base station are connected in a wireless manner, wherein the communication node is disposed on a controller of the at least one controllable device.
However, Yiu teaches wherein the communication node and the multi-mode base station are connected in a wireless or wired manner, and a location of the communication node is mobile in a case that the communication node and the multi-mode base station are connected in a wireless manner, wherein the communication node is disposed on a controller of the at least one controllable device ([0053][0054]: details AV-UEs may be terrestrial user equipment such as a smart phone mounted to an aerial vehicle such as a drone).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kosseifi to incorporate the teachings of Yiu and include wherein the communication node and the multi-mode base station are connected in a wireless or wired manner, and a location of the communication node is mobile in a case that the communication node and the multi-mode base station are connected in a wireless manner, wherein the communication node is disposed on a controller of the at least one controllable device of Yiu with Kosseifi.  Doing so would improve signaling capabilities and control (Yiu, at paragraph [0002]).

Regarding claim 2, Kosseifi teaches the multi-mode base station is a common mode base station of a 5G communication system and a point-to-point communication system (FIG 1, 110, 120, 122a; [0030][0031][0035]: details network environment is implemented to form part of a cellular network such as… 5G… network environment includes base stations, as common mode base station of a 5G communication system; UVA may include suitable logic, circuitry, interfaces, memory, and/or code that enable wired communications with base station, as point-to-point communication mode). 

Regarding claim 19, Kosseifi teaches wherein: the at least one controllable device is configured to, after receiving a control signaling transmitted by the multi-mode base station on the basis of the point-to-point communication mode, perform a corresponding operation according to the control signaling ([0031][0032][0035]: details UAV, cellular network carrier, base station, and user device may be in communication directly or indirectly with each other… UAV may include flight control unit… receive flight route information from external controller that operates UAV; UVA may include suitable logic, circuitry, interfaces, memory, and/or code that enable wired communications with base station, as on the basis of point-to-point communication mode); the control signaling is a signaling for controlling the at least one controllable device and transmitted by a terminal to the multi-mode base station ([0044]: details cellular network carrier may provide each stations with respective flight and/or travel route/path information to be transmitted to UAV); the multi-mode base station is configured to perform the point-to-point communication with the at least one controllable device directly ([0031][0035]: details UAV, cellular network carrier, base station, and user device may be in communication directly or indirectly with each other; UVA may include suitable logic, circuitry, interfaces, memory, and/or code that enable wired communications with base station, as on the basis of point-to-point communication mode), thereby realizing real-time communication with the at least one controllable device in a 5G communication system ([0030]-[0032][0068]: details network environment is … 5G; UAV, cellular network carrier, base station, and user device may be in communication directly with each other; instructions for flight route may be provided in real-time), and controlling the at least one controllable device to perform the corresponding operation in real time ([0068]: details instructions for flight route may be provided in real-time).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kosseifi in view of Yiu, further in view of US 2019/0268921 (hereinafter Jiang).
Regarding claim 4, Kosseifi does not explicitly teach wherein the communication node and the at least one controllable device communicate with one another by using a wireless communication frequency band corresponding to the 5G communication system. 
However, Jiang teaches the communication node and the at least one controllable device communicate with one another by using a wireless communication frequency band corresponding to the 5G communication system (FIG. 2, 201, 210; [0152]: details network architecture of NR 5G system; gNB provides an access point of the EPC/5G-CN for the UE; UE includes unmanned aerial vehicles).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kosseifi to incorporate the teachings of Jiang and include the communication node and the at least one controllable device communicate with one another by using a wireless communication frequency band corresponding to the 5G communication system of Jiang with Kosseifi.  Doing so would improve overall performance (Jiang, at paragraph [0126]).

Regarding claim 5, Kosseifi does not explicitly teach wherein the communication node and the multi-mode base station communicate with one another through a preset communication interface. 
However, Jiang teaches the communication node and the multi-mode base station communicate with one another through a preset communication interface (FIG. 2; [0152]: details gNB is connected to the EPC/5G-CN via an S1/NG interface, as preset communication interface). 
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kosseifi to incorporate the teachings of Jiang and include the communication node and the multi-mode base station communicate with one another through a preset communication interface of Jiang with Kosseifi.  Doing so would improve overall performance (Jiang, at paragraph [0126]).

Claims 6, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kosseifi in view of Yiu, further in view of US 9,083,425 (hereinafter Frolov).
Regarding claims 6 and 14, Kosseifi does not explicitly teach wherein when the number of the controllable devices is multiple, the controllable devices communicate with each other on the basis of the point-to-point communication mode. 
However, Frolov teaches when the at least one controllable device includes multiple controllable devices, the multiple controllable devices communicate with each other on the basis of the point-to-point communication mode (Figure 15, 1530: details wireless ATA link can be established between UAVs; ATA links are dedicated point-to-point links).  
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kosseifi to incorporate the teachings of Frolov and include the at least one controllable device includes multiple controllable devices, the multiple controllable devices communicate with each other on the basis of the point-to-point communication mode of Frolov with Kosseifi.  Doing so would make an improved and more effective communication system architecture (Frolov, at Col. 2, ll. 35-36).

Regarding claim 15, Kosseifi does not explicitly teach wherein when the at least one controllable device includes multiple controllable devices, the multiple controllable devices communicate with each other on the basis of the point-to-point communication mode. 
However, Frolov teaches wherein when the at least one controllable device includes multiple controllable devices, the multiple controllable devices communicate with each other on the basis of the point-to-point communication mode (Figure 15, 1530: details wireless ATA link can be established between UAVs; ATA links are dedicated point-to-point links).  
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kosseifi to incorporate the teachings of Frolov and include when the at least one controllable device includes multiple controllable devices, the multiple controllable devices communicate with each other on the basis of the point-to-point communication mode of Frolov with Kosseifi.  Doing so would make an improved and more effective communication system architecture (Frolov, at Col. 2, ll. 35-36).

Regarding claim 18, Kosseifi does not explicitly teach a plurality of controllable devices communicating with each other in the point-to-point communication mode, thereby avoiding conflicts between the plurality of controllable devices and better assisting users in locating and coordinating the plurality of controllable devices. 
Frolov teaches a plurality of controllable devices communicating with each other in the point-to-point communication mode (Figure 15, 1530: details wireless ATA link can be established between UAVs; ATA links are dedicated point-to-point links), thereby avoiding conflicts between the plurality of controllable devices and better assisting users in locating and coordinating the plurality of controllable devices (Col. 2, ll. 45-47: details control flight of individual airborne platforms and coordinate a flight plan of the airborne fleet as a whole). 
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kosseifi to incorporate the teachings of Frolov and include a plurality of controllable devices communicating with each other in the point-to-point communication mode, thereby avoiding conflicts between the plurality of controllable devices and better assisting users in locating and coordinating the plurality of controllable devices of Frolov with Kosseifi.  Doing so would make an improved and more effective communication system architecture (Frolov, at Col. 2, ll. 35-36).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kosseifi in view of Yiu and Jiang, further in view of Frolov.
Regarding claims 16-17, Kosseifi does not explicitly teach wherein when the at least one controllable device includes multiple controllable devices, the multiple controllable devices communicate with each other on the basis of the point-to-point communication mode. 
However, Frolov teaches wherein when the at least one controllable device includes multiple controllable devices, the multiple controllable devices communicate with each other on the basis of the point-to-point communication mode (Figure 15, 1530: details wireless ATA link can be established between UAVs; ATA links are dedicated point-to-point links).  
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kosseifi to incorporate the teachings of Frolov and include when the at least one controllable device includes multiple controllable devices, the multiple controllable devices communicate with each other on the basis of the point-to-point communication mode of Frolov with Kosseifi.  Doing so would make an improved and more effective communication system architecture (Frolov, at Col. 2, ll. 35-36).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kosseifi in view of Yiu, further in view of US 2016/0300492 (hereinafter Pasko).
Regarding claims 20, Kosseifi teaches wherein: the at least one controllable device is an unmanned aerial system (UAS) configured perform a corresponding operation according to a control instruction forwarded by a communication node on the basis of the point-to-point communication mode ([0031][0032][0035][0044]: details UAV, cellular network carrier, base station, and user device may be in communication directly or indirectly with each other… UAV may include flight control unit… receive flight route information from external controller that operates UAV; UVA may include suitable logic, circuitry, interfaces, memory, and/or code that enable wired communications with base station, as on the basis of point-to-point communication mode; base stations may relay the information from cellular network carrier to UAV, as forwarded by a communication node); the communication node is configured to perform the point-to-point communication with the at least one controllable device ([0068]: details through a direct wired connection… instructions for flight route may be provided in real-time), while the communication node performs the 5G communication with the multi-mode base station ([0030][0045]: details network environment is … 5G; base station may be in communication with cellular network carrier via one or more intervening base stations), thereby realizing real-time communication with the at least one controllable device in a 5G communication system ([0030]-[0032][0068]: details network environment is … 5G; UAV, cellular network carrier, base station, and user device may be in communication directly with each other; instructions for flight route may be provided in real-time); the multi-mode base station is further configured to, after receiving the control signaling transmitted by the terminal, transmit the control signaling to the controllable device on the basis of the point-to-point communication mode ([0031][0032][0035]: details UAV, cellular network carrier, base station, and user device may be in communication directly or indirectly with each other… UAV may include flight control unit… receive flight route information from external controller that operates UAV; UVA may include suitable logic, circuitry, interfaces, memory, and/or code that enable wired communications with base station, as on the basis of point-to-point communication mode), such that the controllable device performs the corresponding operation according to the control signaling ([0032]: UAV receives flight route information from external controller that operates UAV); thereby realizing real-time communication with the controllable device in the 5G communication system and real-time control of the controllable device through the terminal ([0030]-[0032][0068]: details network environment is … 5G; UAV, cellular network carrier, base station, and user device may be in communication directly with each other; instructions for flight route may be provided in real-time).
Kosseifi does not explicitly teach the at least one controllable device is further configured to transmit feedback information collected in real time according to a control signaling to the multi-mode base station; the multi-mode base station is configured to transmit the feedback information to the terminal, and the feedback information collected by the controllable device is transmitted to the terminal in real time.
However, Pasko teaches the at least one controllable device is further configured to transmit feedback information collected in real time according to a control signaling to the multi-mode base station (FIG. 1B; FIG. 4A, 435; [0062]: details networks receive network connectivity information from UAV); the multi-mode base station is configured to transmit the feedback information to the terminal (FIG. 1B; FIG. 4A, 435: details networks transmit network connectivity info to UAV platform; receive network connectivity information from UAV during traversal of flight path by UAV), and the feedback information collected by the at least one controllable device is transmitted to the terminal in real time (FIG. 1B; FIG. 4A, 435: details networks transmit network connectivity info to UAV platform; receive network connectivity information from UAV during traversal of flight path by UAV).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kosseifi to incorporate the teachings of Pasko and include the at least one controllable device is further configured to transmit feedback information collected in real time according to a control signaling to the multi-mode base station; the multi-mode base station is configured to transmit the feedback information to the terminal, and the feedback information collected by the controllable device is transmitted to the terminal in real time of Pasko with the multi-mode base station of Kosseifi.  Doing so would allow meeting various requirements (Pasko, at paragraph [0009]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kosseifi in view of Yiu and Frolov, as applied to claim 6 above, further in view of US 2017/0255206 (hereinafter Chen).
Regarding claim 21, Kosseifi does not explicitly teach when a relative distance value indicated by relative position information between the controllable devices is less than a preset distance value, the controllable device automatically performs eluding.
However, Chen teaches when a relative distance value indicated by relative position information between the controllable devices is less than a preset distance value (Fig. 1, S104; S106: details spacing distance between the first and second aerial vehicles is less than a distance threshold value), the controllable device automatically performs eluding (Fig. 1, S104; S106; [0051]: details prevent the collision).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kosseifi to incorporate the teachings of Chen and include when a relative distance value indicated by relative position information between the controllable devices is less than a preset distance value, the controllable device automatically performs eluding of Chen with of Kosseifi.  Doing so would prevent midair collisions of multiple UAVs (Chen, at paragraph [0009]).

Claims 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pasko in view of US 2018/0227219 (hereinafter Zhang), US 2017/0025021 (hereinafter Song) and Yiu.
Regarding claim 7, Pasko teaches a signaling transmission apparatus for use in a controllable device in a communication network architecture, comprising: a processor (FIG. 3, 320); and a memory for storing signalings executable by the processor (FIG. 3, 330); wherein the processor is configured to: receive a control signaling transmitted by a multi-mode base station (FIG. 1B; FIG. 4A, 430; [0054]: details LTE network includes base stations may provide flight path instructions to UAV from platform associated with service provider that manages and/or operates the networks), wherein the control signaling is a signaling for controlling the controllable device (FIG. 4A, 430; [0060]: details flight path instructions for UAV) and transmitted by a terminal to the multi-mode base station (FIG. 4A, 420; [0054]: details UAV platform may select one or more additional networks to utilize for communications with UAV); perform a corresponding operation according to the control signaling (FIG. 4A, 435; [0062]: details receive network connectivity information from UAV) ; and receive the control signaling transmitted by the multi-mode base station to a communication node and forwarded by the communication node in the communication network architecture (FIG. 1B; [0053]-[0057]: details third party network includes base stations may provide flight path instructions to UAV; UAV platform may maintain control of UAV and may communicate with the UAV via the third party UAV platform and/or the third party network, as communication node), wherein the control signaling is a signaling for controlling the controllable device (FIG. 4A, 430; [0060]: details flight path instructions for UAV) and transmitted by the terminal to the multi-mode base station (FIG. 4A, 420; [0054]: details UAV platform may select one or more additional networks to utilize for communications with UAV). 
Pasko does not explicitly teach transmitted on the basis of a point-to-point communication mode and receive on the basis of the point-to-point communication mode, wherein the corresponding operation comprises takeoff, landing, altitude up or down, flying according to a preset trajectory, feedback information, wherein the communication node and the multi-mode base station are connected in a wireless or wired manner, and a location of the communication node is mobile in a case that the communication node and the multi-mode base station are connected in a wireless manner, wherein the communication node is disposed on a controller of the at least one controllable device.
However, Zhang teaches transmitted on the basis of a point-to-point communication mode (FIG. 1, 190; [0033]: details interface can be realized by a point to point communication link between the UE and the eNB) and receive on the basis of the point-to-point communication mode (FIG. 1, 190; [0033]: details interface can be realized by a point to point communication link between the UE and the eNB).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasko to incorporate the teachings of Zhang and include transmitted and receive on the basis of a point-to-point communication mode of Zhang with the base station of Pasko.  Doing so would make target cell more optimal (Zhang, at paragraph [0024]).
Moreover, Song teaches wherein the corresponding operation comprises takeoff, landing, altitude up or down, flying according to a preset trajectory, or feedback operation of information ([0042]: details the control signal may include, for example, a flight path and a flight altitude, flight restriction information, and a control signal for controlling the operation of the drone 100).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasko to incorporate the teachings of Song and include wherein the corresponding operation comprises takeoff, landing, altitude up or down, flying according to a preset trajectory, or feedback operation of information of Song with the base station of Pasko.  Doing so would allow control the flight of the drone (Song, at paragraph [0043]).
Furthermore, Yiu teaches wherein the communication node and the multi-mode base station are connected in a wireless or wired manner, and a location of the communication node is mobile in a case that the communication node and the multi-mode base station are connected in a wireless manner, wherein the communication node is disposed on a controller of the at least one controllable device ([0053][0054]: details AV-UEs may be terrestrial user equipment such as a smart phone mounted to an aerial vehicle such as a drone).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kosseifi to incorporate the teachings of Yiu and include wherein the communication node and the multi-mode base station are connected in a wireless or wired manner, and a location of the communication node is mobile in a case that the communication node and the multi-mode base station are connected in a wireless manner, wherein the communication node is disposed on a controller of the at least one controllable device of Yiu with Kosseifi.  Doing so would improve signaling capabilities and control (Yiu, at paragraph [0002]).

Regarding claim 8, Pasko teaches wherein the processor is further configured to: perform a corresponding operation according to the control signaling after receiving the control signaling forwarded by the communication node (FIG. 4A, 430; [0060]: details UAV may utilize the flight path instructions to travel via the flight path).

Regarding claim 9, Pasko teaches wherein the processor is further configured to: when the control signaling is used to control the controllable device to perform a feedback operation of information (FIG. 4A, 430, 435: details provide flight path instructions to UAV; receive network connectivity information from UAV during traversal of flight path by UAV), transmit feedback information collected according to the control signaling to the multi-mode base station (FIG. 1B; FIG. 4A, 435: details network connectivity info from UAV to networks; receive network connectivity information from UAV during traversal of flight path by UAV), so that the multi-mode base station transmits the feedback information to the terminal (FIG. 1B; FIG. 4A, 435: details networks transmit network connectivity info to UAV platform; receive network connectivity information from UAV during traversal of flight path by UAV); or when the control signaling is used to control the controllable device to perform a feedback operation of information, transmit the feedback information collected according to the control signaling to the communication node on the basis of the point-to-point communication mode, so that after the communication node transmits the feedback information to the multi-mode base station on the basis of the 5G communication mode, the feedback information is transmitted by the multi-mode base station to the terminal. 
Pasko does not explicitly teach transmit on the basis of the point-to-point communication mode.
However, Zhang teaches transmit on the basis of the point-to-point communication mode (FIG. 1, 190; [0033]: details interface can be realized by a point to point communication link between the UE and the eNB).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasko to incorporate the teachings of Zhang and include transmit on the basis of the point-to-point communication mode of Zhang with the base station of Pasko.  Doing so would make target cell more optimal (Zhang, at paragraph [0024]).

Regarding claim 10, Pasko teaches a signaling transmission apparatus, wherein the apparatus is used in a multi-mode base station in a communication network architecture, the apparatus comprising: a processor(FIG. 3, 320); and a memory for storing signalings executable by the processor (FIG. 3, 330): wherein the processor is configured to: receiving a control signaling transmitted by a terminal (FIG. 1B; FIG. 4A, 430; [0054]: details LTE network includes base stations may provide flight path instructions to UAV from platform associated with service provider that manages and/or operates the networks), wherein the control signaling is a signaling for controlling at least one controllable device in the communication network architecture (FIG. 4A, 430; [0060]: details flight path instructions for UAV); and transmitting the control signaling to the at least one controllable device (FIG. 4A, 420; [0054]: details UAV platform may select one or more additional networks to utilize for communications with UAV), so that the at least one controllable device performs a corresponding operation according to the control signaling (FIG. 4A, 430; [0060]: details UAV may utilize the flight path instructions to travel via the flight path); and transmit the control signaling to a communication node in the network architecture (FIG. 1B; [0053]-[0057]: details third party network includes base stations may provide flight path instructions to UAV; UAV platform may maintain control of UAV and may communicate with the UAV via the third party UAV platform and/or the third party network, as communication node), so that the communication node forwards the control signaling to the at least one controllable device on the basis of the point-to-point communication mode (FIG. 1B: details third party UAV platform provides flight path instructions to UAV via network). 
Pasko does not explicitly teach transmitted on the basis of a point-to-point communication mode, transmit on the basis of a 5G communication mode and forward on the basis of the point-to-point communication mode, wherein the corresponding operation comprises takeoff, landing, altitude up or down, flying according to a preset trajectory, feedback information, wherein the communication node and the multi-mode base station are connected in a wireless or wired manner, and a location of the communication node is mobile in a case that the communication node and the multi-mode base station are connected in a wireless manner, wherein the communication node is disposed on a controller of the at least one controllable device.
However, Zhang teaches transmitted on the basis of a point-to-point communication mode (FIG. 1, 190; [0033]: details interface can be realized by a point to point communication link between the UE and the eNB) transmit on the basis of a 5G communication mode (FIG. 1, 180; [0033]: details 5G AP) and forward on the basis of the point-to-point communication mode (FIG. 1, 190; [0033]: details a point to point communication link).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasko to incorporate the teachings of Zhang and include transmitted on the basis of a point-to-point communication mode, transmit on the basis of a 5G communication mode and forward on the basis of the point-to-point communication mode of Zhang with the base station of Pasko.  Doing so would make target cell more optimal (Zhang, at paragraph [0024]).
Moreover, Song teaches wherein the corresponding operation comprises takeoff, landing, altitude up or down, flying according to a preset trajectory, or feedback operation of information ([0042]: details the control signal may include, for example, a flight path and a flight altitude, flight restriction information, and a control signal for controlling the operation of the drone 100).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasko to incorporate the teachings of Song and include wherein the corresponding operation comprises takeoff, landing, altitude up or down, flying according to a preset trajectory, or feedback operation of information of Song with the base station of Pasko.  Doing so would allow control the flight of the drone (Song, at paragraph [0043]).
Furthermore, Yiu teaches wherein the communication node and the multi-mode base station are connected in a wireless or wired manner, and a location of the communication node is mobile in a case that the communication node and the multi-mode base station are connected in a wireless manner, wherein the communication node is disposed on a controller of the at least one controllable device ([0053][0054]: details AV-UEs may be terrestrial user equipment such as a smart phone mounted to an aerial vehicle such as a drone).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kosseifi to incorporate the teachings of Yiu and include wherein the communication node and the multi-mode base station are connected in a wireless or wired manner, and a location of the communication node is mobile in a case that the communication node and the multi-mode base station are connected in a wireless manner, wherein the communication node is disposed on a controller of the at least one controllable device of Yiu with Kosseifi.  Doing so would improve signaling capabilities and control (Yiu, at paragraph [0002]).

Regarding claim 12, Pasko teaches wherein the processor is further configured to: receive feedback information transmitted by the at least one controllable device to the multi-mode base station (FIG. 1B; FIG. 4A, 430, 435: details networks receive network connectivity information from UAV during traversal of flight path by UAV), wherein the feedback information is information collected by the at least one controllable device on the basis of the control signaling (FIG. 4A, 430, 435: details network connectivity information from UAV transmitted by UVA in response to flight path instruction info); and transmit the feedback information to the terminal (FIG. 1B; FIG. 4A, 435: details networks transmit network connectivity info to UAV platform; receive network connectivity information from UAV during traversal of flight path by UAV). 
Pasko does not explicitly teach receive on the basis of the point-to-point communication mode.
However, Zhang teaches receive on the basis of the point-to-point communication mode (FIG. 1, 190; [0033]: details interface can be realized by a point to point communication link between the UE and the eNB).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasko to incorporate the teachings of Zhang and include receive on the basis of the point-to-point communication mode of Zhang with the base station of Pasko.  Doing so would make target cell more optimal (Zhang, at paragraph [0024]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pasko in view of Zhang, Song and Yiu as applied to claim 10 above, and further in view of US 2016/0212755 (hereinafter Cao).
Regarding claim 13, Pasko teaches wherein the processor is further configured to: receive feedback information forwarded by the communication node in the communication network architectures to the multi-mode base station (FIG. 4A, 430, 435: details network connectivity information from UAV transmitted by UVA in response to flight path instruction info), wherein the feedback information is information collected by the at least one controllable device on the basis of the control signaling (FIG. 4A, 430, 435: details network connectivity information from UAV transmitted by UVA in response to flight path instruction info); and transmit the feedback information to the terminal (FIG. 1B; FIG. 4A, 435: details networks transmit network connectivity info to UAV platform; receive network connectivity information from UAV during traversal of flight path by UAV).  
Pasko does not explicitly teach receive on the basis of a 5G communication mode.
However, Cao teaches receive on the basis of a 5G communication mode ([0066]: details connection 204a and 206a between BS1 and BS2 and BS3 may be 5G wireless connection).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasko to incorporate the teachings of Cao and include receive on the basis of a 5G communication mode of Cao with the feedback of Pasko.  Doing so would provide improved backhaul (Cao, at paragraph [0051]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-10 and 12-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/Patent Examiner, Art Unit 2415